FRANK, CMef Judge.
Paul Eddie Allen has appealed from a final judgment of forfeiture on the ground that the court erred by deciding the ultimate issue of forfeiture, a matter within the province of the jury. We agree and reverse.
Section 932.704(3), Florida Statutes (1993), provides as follows:
Any trial on the ultimate issue of forfeiture shall be decided by a jury, uMess such right is waived by the claimant through a written waiver on the record before the court conducting the forfeiture proceeding.
See also Department of Law Enforcement v. Real Property, 588 So.2d 957 (Fla.1991). Because Allen did not waive his right to a jury *145trial, we reverse the forfeiture order under review and remand for a new trial.
THREADGILL and PARKER, JJ., concur.